Citation Nr: 0840900	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-30 324	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran performed active military service from July 1972 
to May 1973. 

In January 2005, the Board of Veterans' Appeals (Board) 
denied a claim for direct or secondary service connection for 
a left shoulder disorder.  The veteran did not appeal the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Thus, the January 2005 Board 
decision became final.  This appeal comes to the Board from a 
March 2006-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part denied service 
connection for left shoulder degenerative arthritis.  

It is unclear whether the March 2006 RO rating decision has 
denied service connection on the merits, or simply declined 
to reopen the claim; however, in a September 2007 statement 
of the case (SOC), the RO clearly found new and material 
evidence, reopened the claim, and then denied service 
connection on the merits.  Regardless of the RO's 
determination that new and material evidence had been 
submitted, the Board must address the issue of whether the 
new and material evidence is sufficient to reopen this claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'd 8 Vet. App. 1 (1995) (before considering previously 
adjudicated claim, Board must determine that new and material 
evidence was submitted, making RO determination in that 
regard irrelevant.  38 U.S.C.A. §§ 5108, 7104). 

The de novo claim for service connection for a left shoulder 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In January 2005, the Board denied service connection for 
a left shoulder disorder and properly notified the veteran of 
that decision.  

2.  Evidence received since the January 2005 Board decision 
is new and material and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2005 Board decision, which denied service 
connection for a left shoulder disorder, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160, 
20.200, 20.201, 20.202, 20.300, 20.301(a), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received sufficient to 
warrant reopening the previously and finally denied claim for 
service connection for a left shoulder disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008), VA has a duty to notify and assist 
the claimant in the development of the claim.  In this case, 
the Board is granting the application to reopen the claim.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  

In November 2005, the veteran requested service connection 
for a left shoulder disability.  Thus, this is an application 
to reopen the claim, as it had previously been denied by the 
Board in January 2005.  The pertinent evidence considered by 
the Board in January 2005 includes a VA medical opinion 
suggesting a possible link between left shoulder arthritis 
and the service-connected right shoulder arthritis.  The 
Board found the opinion insufficient to grant service 
connection.  

Unless the veteran appeals to the Court, or unless the 
Chairman of the Board orders reconsideration, Board decisions 
are final on the date stamped on the face of the decision.  
38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); 
Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  
Because the veteran did not appeal the pertinent part of the 
January 2005 decision to the Court, and because the Board 
Chairman did not order reconsideration, the Board's January 
2005 decision is final with respect to denial of service 
connection for left shoulder arthritis.

Where a claim has been finally disallowed, the law and 
regulations provide that if new and material evidence has 
been presented or secured, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  

Pursuant to 38 C.F.R. § 3.156(a) (2008), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to give consideration to all 
of the evidence received since the last disallowance of this 
claim on any basis, in this case, since the Board decision 
dated in January 2005.  Hickson v. West, 12 Vet. App. 247, 
251 (1999).

The evidence received by VA since the Board's January 2005 
decision includes a September 2006-dated private medical 
opinion that tends to relate left shoulder arthritis to the 
service-connected right shoulder.  This is new evidence, as 
it has not been submitted prior to September 2006.  It is 
material evidence in that it relates to the ultimate issue in 
this case, that is, service connection.  Finally, because it 
is competent, it raises a reasonable possibility of 
substantiating the claim.  Credibility of the evidence is 
always presumed for purposes of reopening a claim.  
Kutscherousky, supra.  

Thus, the evidence is new and material as contemplated by 
38 C.F.R. § 3.156(a) (2007).  After considering all the 
evidence of record, including the testimony, the Board finds 
that the evidence favors the claim.  The Board therefore must 
grant the application to reopen this service connection 
claim.  


ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for a left shoulder 
disability is reopened.  To this extent, the claim is 
granted.  


REMAND

The veteran seeks service connection for left shoulder 
arthritis.  Service connection for a painful right shoulder 
disability has been established, and the veteran and his 
private doctor, W. Blankenship, M.D., feel that right 
shoulder pain has led to overuse of the left arm, which has 
caused or aggravated left shoulder joint arthritis.  Dr. 
Blankenship offered a favorable medical opinion in September 
2006; however it is unclear whether the doctor reviewed the 
pertinent medical history of the case.  For that reason, the 
Board requests clarification from the doctor.

The veteran underwent a VA orthopedic compensation in March 
2007; however, the examiner focused on the current level of 
disability of the right shoulder and did not offer a left 
shoulder diagnosis or etiology.  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where such is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr W. Blankenship and request 
that he/she provide an addendum to the 
September 12, 2006, opinion.  Ask the 
physician to state whether this favorable 
opinion is based on medical records of 
the veteran's right and left shoulders or 
simply on the veteran's reported history.  
Inform Dr. Blankenship of his opportunity 
to submit any additional pertinent 
treatment records and medical opinions.  

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of left shoulder symptoms from 
the veteran, and answer the following:

	A.  What is the current left 
shoulder diagnosis(es)?  

	B.  For each diagnosis offered, is 
it at least as likely as not (50 percent 
or greater probability) that this 
disability had its onset in service?

	C.  For each diagnosis offered, and 
if the answer to question B is "no," 
then is it at least as likely as not that 
the service-connected right shoulder 
disabilities have caused or aggravated 
the left shoulder disability through 
overuse or other means?

The examiner should offer a rationale for 
any conclusion reached.  If any question 
cannot be answered, the examiner should 
state the reason therefor.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the claim.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to report for examination 
without good cause may result in the denial of the claim.  38 
C.F.R. § 3.655 (2008).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


